Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexa Hunter on 01/12/2022.
The application has been amended as follows: 
In the CLAIMS:
In line 5 of claim 1 delete “a first polymer” and replace it with “polyethylene terephthalate or polypropylene”.
In line 6 of claim 1, delete “a second polymer” and replace it with “copolyester or polyethylene”.
In line 8 of claim 18, delete “a first polymer” and replace it with “polyethylene terephthalate or polypropylene”.
In lines 8-9 of claim 18, delete “a second polymer” and replace it with “copolyester or polyethylene”.
In line 6 of claim 25 delete “a first polymer” and replace it with “polyethylene terephthalate or polypropylene”.
In line 6 of claim 25, delete “a second polymer” and replace it with “copolyester or polyethylene”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art to provide a wiper and a method of making a wiper as claimed including the nonwoven with the specifically recited composition including the claimed specific core and sheath conjugate fibers with the staple fibers in the recited amounts with the claimed specific web weights. The closest prior art includes Anatharamaiah who teaches a wiper, but does not teach the claimed solvent, hydroentangling nor the specifically recited core and sheath composition. Therefore, the present claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789